DETAILED ACTION

	Claims 1 – 26, which are currently pending, are fully considered below.
	Claims 13 and 20 are amended.
	No claims are added or cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 13 – 24 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection of claims 13 - 24  has been withdrawn. 
Applicant argues that “the recited first information is information that is displayed in the present live view. It is that first information that is presently displayed in the live view that is then used to determine whether there is a discrepancy between that first information and second information – second information that may or may not be displayed on the present live view,” (remarks, page 12).
Examiner disagrees. It is unclear what the second information is. Therefore, examiner has given this the broadest interpretation. Applicant has failed to establish what the second information is and how it differs from the first information. Is it what a 
Applicant argues that “the discrepancy disclosed by Reitan is not a discrepancy between first information (presently displayed in a live view) and corresponding second information,” (remarks, page 13).
Examiner disagrees. In paragraph [1040], Reitan discloses that the media may be live and in real time; paragraph [1045] discloses the metadata specifics of the media.
Applicant argues, “even assuming, arguendo, that the Examiner’s reading of “first information” on Reitan’s disclosure of “images are received from the input media for display” reflects a reasonably broad interpretation of “first information,” there is no teaching, express or inherent, in Reitan, of second information where a discrepancy is determined between any second information in Reitan and the images “received from the input media for display,” (remarks, page 13).
Examiner disagrees. In paragraph [0930], Reitan discloses that two different reality models are compared and then an augmented reality model is created. 
Accordingly, this Office Action is made Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7 – 10, 13 – 16, 19 – 22, and 25 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dan Reitan (U.S. Patent Publication 20130050260).

With respect to claims 1, 13, and 25, Reitan teaches:
detecting, by a computer system, first information in a live view on a mobile display system while the first information is displayed by a first service on a data processing system, wherein the first information corresponds to second information managed by a second service (see paragraphs [0096], [0097], and [0098], where images are received from the input media for display, also see paragraph [0574], where the received information is combined with related secondary, stored information);
determining, by the computer system, whether a discrepancy is present between the first information displayed on the data processing system and the second information managed by the second service (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy, also see In paragraph [1040], where the media may be live and in real time; paragraph [1045], showing the metadata specifics of the media); and


    PNG
    media_image1.png
    677
    472
    media_image1.png
    Greyscale



receiving a number of images of a display of the first information on the data processing system from the mobile display system (see paragraphs [0096], [0097], and [0098], where images are received from the input media for display); and
determining whether the first information displayed by the first service corresponds to the second information managed by the second service using the number of images (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy).

With respect to claims 3 and 15, Reitan teaches:
displaying a graphical indicator on the live view on the mobile display system in association with the first information displayed in the live view of the first information on the mobile display system, wherein the graphical indicator draws attention of a user of the mobile display system to the discrepancy (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy, also see paragraph [0183], where alerts are sent out as notifications, and paragraphs [0619] and [0620], where graphical images are used to process the data).





displaying a prompt on the live view on the mobile display system for user input to resolve the discrepancy (see paragraph [0978], where, through the presentation layer, a user may be prompted for information).

With respect to claims 7 and 19, Reitan teaches:
wherein the mobile display system is selected from one of a head-mounted display, a mobile phone, a tablet computer, smart glasses, and wearable computer glasses (see paragraph [1054], where head up display devices like glasses or helmets may be used to provide camera like information).

With respect to claims 8, 20, and 26, Reitan teaches:
receiving, by a computer system, a number of images from a display of first information on a data processing system in communication with a first service (see paragraphs [0096], [0097], and [0098], where images are received from the input media), 
wherein the number of images is generated from a live view on a head-mounted display system operated by a user and received over the network while the live view of the display of the first information on the data processing system is present (see paragraph [1054], where head up display devices like glasses or helmets may be used to provide camera like information);
determining, by the computer system, whether the first information displayed on the data processing system corresponds to second information managed by a 
responsive to the first information corresponding to the second information, determining, by the computer system, whether a discrepancy is present between the first information and the second information (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy); and
responsive to the discrepancy being present, performing, by the computer system, a number of actions through displaying augmented reality information on the live view on the head-mounted display system to resolve the discrepancy (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy).

With respect to claims 9 and 21, Reitan teaches:
displaying a graphical indicator on the live view on the head-mounted display system in association with the first information displayed in the live view of the first information on the head-mounted display system, wherein the graphical indicator draws attention of the user of the head-mounted display system to the discrepancy (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the 

With respect to claims 10 and 22, Reitan teaches:
displaying a prompt on the live view on the head-mounted display system for user input to resolve the discrepancy (see paragraph [0978], where, through the presentation layer, a user may be prompted for information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 6, 11 – 12, 17 – 18, and 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dan Reitan (U.S. Patent Publication 20130050260) in view of Zachary Haitz et al. (U.S. Patent 10,339,608).


	wherein the first information is selected from at least one of current tax withholdings for a number of employees, vacation days remaining for the number of employees, personal time off remaining for the number of employees, a social security number, a home address, or a salary for the number of employees (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-34, where an employer may use augmented reality devices to manage employee information).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Reitan with the teachings of Haitz in order to facilitate an employer using augmented reality devices to manage their employees (Haitz, column 23, lines 20-34).

With respect to claims 6 and 18, Haitz teaches:
wherein the first service and the second service are selected from at least one of a human resources service, a payroll service, a compliance service, a tax compliance service, a benefits service, or a retirement planning service (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-34, where an employer may use augmented reality devices to manage employee information).


With respect to claims 11 and 23, Haitz teaches:
wherein the first information is selected from at least one of current tax withholdings for a number of employees, vacation days remaining for the number of employees, personal time off remaining for the number of employees, a social security number, a home address, or a salary for the number of employees (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-34, where an employer may use augmented reality devices to manage employee information).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Reitan with the teachings of Haitz in order to facilitate an employer using augmented reality devices to manage their employees.

With respect to claims 12 and 24, Haitz teaches:
wherein the first service and the second service are selected from at least one of a human resources service, a payroll service, a compliance service, a tax compliance service, a benefits service, or a retirement planning service (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-
It would have been obvious to one of ordinary skill in the art to modify the teachings of Reitan with the teachings of Haitz in order to facilitate an employer using augmented reality devices to manage their employees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 23, 2021